DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the crankshaft is supported by being inserted through a bearing provided in a bottom bracket formed integrally with a main body of the power-assisted bicycle as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It would appear as though claim 7 has been incorporated into claim 6 and therefore must be canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2016/0352148) in view of Nakahara et al. (US 2016/0347189).

In regard to Claim 1: (Currently Amended):
Ichikawa discloses a wireless power supply device comprising: a power transmitting LC circuit having a power transmitting coil (Figs. 4 & 9 Items 310a & b) and a power transmitting capacitor connected in parallel or in series (Figs. 4 & 9 Items 317 & 310a & b); a power transmitting circuit board on which the power transmitting LC circuit is formed (Figs. 4 & 9 Item 31); a power source circuit configured to apply an AC voltage signal having a resonance frequency f0 of the power transmitting LC circuit to the power transmitting LC circuit (Figs. 4 & 9 Items 410 & 411); a power receiving LC circuit (Figs. 4 & 9 Item 420) having a power receiving coil (Figs. 4 & 9 Item 421) and a power receiving capacitor connected in parallel or in series (Figs. 4 & 9 Item 422) and having a resonance frequency f0 the same as the resonance frequency f0 of the power transmitting LC circuit (Figs. 4 & 9 Items 410 & 420); a load to be supplied with power of the AC voltage signal via the power receiving coil of the power receiving LC circuit (Figs. 4 & 9 Item 420 i.e. any load including Item 33); completely accommodate the power transmitting circuit board and the power receiving LC circuit (Fig. 3 Items 182, 18, 31, & 32) in a resonant cavity formed in the shape of a box (Fig. all around by an electrically-conductive plate with both ends of the power transmitting LC circuit being connected to the electrically-conductive plate (Fig. 3 Items 18, combined with 31 i.e. to form a surrounding cylindrical box), wherein in the resonant cavity, the power transmitting coil and the power receiving coil resonate magnetically so as to supply the power of the AC voltage signal to the load (Fig. 3 Items 182, & 310); and at least a pair of electrically-conductive attachment units configured to attach the power transmitting circuit board to an inner wall surface of the electrically-conductive case (Fig. 3 Item screws shown i.e. metallic screws are electrically conductive, and the attachment is through compressive force).   
However, Ichikawa is vague in its disclosure of wherein the both ends of the power transmitting LC circuit are electrically connected to the electrically-conductive case via the pair of electrically-conductive attachment units.
Nakahara teaches wherein both ends of a power transmitting LC circuit are electrically connected to an electrically-conductive case via a pair of electrically-conductive attachment units (Figs. 3 & 4 Items 34, 33, 36 and 32).
	It would have been an obvious matter of design choice at the time of filing of the invention to have combined the known teaching of using electrically conductive attachment units to attach both ends of a power transmitting LC circuit as taught by Nakahara with the known Non-contact power-feeding device and torque sensor as disclosed by Ichikawa as doing so would have yielded the predictable results of an increase in safety and a reduction in heat (Par. [0007] & {0036] i.e. the screw materials copper or aluminum designed to reduce heat from eddy currents).  

Claim 2. Canceled


In regard to Claim 3: (Original): 
Modified Ichikawa further teaches the wireless power supply device according to claim 1, wherein the resonant cavity is surrounded by the electrically-conductive plate (Fig. 3 Items 18, combined with 31) and an electrically-insulating plate integrally coupled to the electrically-conductive plate, and the electrically-insulating plate is covered with any of an electromagnetic shield film and an electromagnetic shield coating electrically connected to the electrically-conductive plate integrally coupling to the electrically-insulating plate (Nakahara: Par.[0035] i.e. a shielding plate may be installed as part of a housing).

In regard to Claim 4: (Original): 
Modified Ichikawa further teaches the wireless power supply device according to claim 1, wherein the power transmitting coil is formed on the power transmitting circuit board so as to be close to a voltage conversion coil connected to the power source circuit, so that electromagnetic induction coupling made between the voltage conversion coil and the power transmitting coil causes an AC voltage signal having a resonance frequency fo to flow through the power transmitting coil (Figs. 3, 4, & 7A-8C Items i.e. as shown above and in Fig. 4 specifically).

In regard to Claim 5 (Original): 
Modified Ichikawa further teaches the wireless power supply device according to claim 1, wherein the power transmitting coil is a pattern coil formed by a conductive pattern of the power transmitting circuit board electrically connecting between the pair of electrically-conductive attachment units (Figs. 4 & 11A & B i.e. antenna patterns).


Ichikawa discloses a wireless power supply device comprising: a power transmitting LC circuit having a power transmitting coil (Figs. 4 & 9 Items 310a & b) and a power transmitting capacitor connected in parallel or in series (Figs. 4 & 9 Items 317 & 310a & b); a power transmitting circuit board on which the power transmitting LC circuit is formed (Figs. 4 & 9 Item 31); a power source circuit configured to apply an AC voltage signal having a resonance frequency f0 of the power transmitting LC circuit to the power transmitting LC circuit (Figs. 4 & 9 Items 410 & 411); a power receiving LC circuit (Figs. 4 & 9 Item 420) having a power receiving coil (Figs. 4 & 9 Item 421) and a power receiving capacitor connected in parallel or in series (Figs. 4 & 9 Item 422) and having a resonance frequency f0 the same as the resonance frequency f0 of the power transmitting LC circuit (Figs. 4 & 9 Items 410 & 420); a load to be supplied with power of the AC voltage signal via the power receiving coil of the power receiving LC circuit (Figs. 4 & 9 Item 420 i.e. any load including Item 33);  and an electrically-conductive case configured to completely accommodate the power transmitting circuit board and the power receiving LC circuit (Fig. 3 Items 182, 18, 31, & 32) in a resonant cavity formed in the shape of a box (Fig. 3 Items 182, 18, 31, & 32 i.e. cylindrical box as illustrated by Applicant) therein and surrounded all around by an electrically-conductive plate with both ends of the power transmitting LC circuit being connected to the electrically-conductive plate (Fig. 3 Items 18, combined with 31 i.e. to form a surrounding cylindrical box), wherein in the resonant cavity, the power transmitting coil and the power receiving coil resonate magnetically so as to supply the power of the AC voltage signal to the load (Fig. 3 Items 182, & 310), the load is a strain sensor configured to detect a running torque of a crankshaft that rotates together with a pedal of a power-assisted bicycle (Figs. 1 & 3 Items 17, & 33), the crankshaft is supported by being inserted through a bearing provided in a bottom bracket formed integrally with a main body of the power-assisted bicycle (Figs. 1, 3 & 10) Item 17), a power receiving circuit board on which the strain sensor and the power receiving LC circuit are formed is fixed to the crankshaft (Fig. 3  along an outer side surface the bottom bracket and formed in the shape of a cylindrical box (Figs. 1 & 3 Items 18, combined with 31 i.e. outside of 31 and 18); and at least a pair of electrically-conductive attachment units configured to attach the power transmitting circuit board to an inner wall surface of the electrically-conductive case (Fig. 3 Item screws shown i.e. metallic screws are electrically conductive, and the attachment is through compressive force).   
However, Ichikawa is vague in its disclosure of wherein the both ends of the power transmitting LC circuit are electrically connected to the electrically-conductive case via the pair of electrically-conductive attachment units.
Nakahara teaches wherein both ends of a power transmitting LC circuit are electrically connected to an electrically-conductive case via a pair of electrically-conductive attachment units (Figs. 3 & 4 Items 34, 33, 36 and 32).
	It would have been an obvious matter of design choice at the time of filing of the invention to have combined the known teaching of using electrically conductive attachment units to attach both ends of a power transmitting LC circuit as taught by Nakahara with the known Non-contact power-feeding device and torque sensor as disclosed by Ichikawa as doing so would have yielded the predictable results of an increase in safety and a reduction in heat (Par. [0007] & {0036] i.e. the screw materials copper or aluminum designed to reduce heat from eddy currents).  

Claim 7 (Original): (See rejection of claim 6 above) The wireless power supply device according to claim 6, further comprising at least a pair of electrically-conductive attachment units configured to attach the power transmitting circuit board to an inner wall surface of the electrically-conductive case, and 

In regard to Claim 8: (Original): 
Modified Ichikawa further teaches the wireless power supply device according to claim 6, wherein the resonant cavity is surrounded by the electrically-conductive plate (Fig. 3 Items 18, combined with 31) and an electrically-insulating plate integrally coupled to the electrically-conductive plate, and the electrically-insulating plate is covered with any of an electromagnetic shield film and an electromagnetic shield coating electrically connected to the electrically-conductive plate integrally coupling to the electrically-insulating plate (Nakahara: Par.[0035] i.e. a shielding plate may be installed as part of a housing).

In regard to Claim 9: (New):
Ichikawa discloses a wireless power supply device comprising: a power transmitting LC circuit having a power transmitting coil (Figs. 4 & 9 Items 310a & b) and a power transmitting capacitor connected in parallel or in series (Figs. 4 & 9 Items 317 & 310a & b); a power transmitting circuit board on which the power transmitting LC circuit is formed (Figs. 4 & 9 Item 31); a power source circuit configured to apply an AC voltage signal having a resonance frequency f0 of the power transmitting LC circuit to the power transmitting LC circuit (Figs. 4 & 9 Items 410 & 411); a power receiving LC circuit (Figs. 4 & 9 Item 420) having a power receiving coil (Figs. 4 & 9 Item 421) and a power receiving capacitor connected in parallel or in series (Figs. 4 & 9 Item 422) and having a resonance frequency f0 the same as the resonance frequency f0 of the power transmitting LC circuit (Figs. 4 & 9 Items 410 & 420); a load to be supplied with power of the AC voltage signal via the power receiving coil of the power receiving LC circuit (Figs. 4 & 9 Item 420 i.e. any load including Item 33); completely accommodate the power transmitting circuit board and the power receiving LC circuit (Fig. 3 Items 182, 18, 31, & 32) in a resonant cavity formed in the shape of a box (Fig. 3 Items 182, 18, 31, & 32 i.e. cylindrical box as illustrated by Applicant) therein and surrounded all around by an electrically-conductive plate with both ends of the power transmitting LC circuit being connected to the electrically-conductive plate (Fig. 3 Items 18, combined with 31 i.e. to form a surrounding cylindrical box), wherein in the resonant cavity, the power transmitting coil and the power receiving coil resonate magnetically so as to supply the power of the AC voltage signal to the load (Fig. 3 Items 182, & 310); and the resonant cavity is surrounded by the electrically-conductive plate (Fig. 3 Items 18, combined with 31).  
However, Ichikawa is vague in its disclosure of the resonant cavity is surrounded by the electrically-conductive plate and an electrically-insulating plate integrally coupled to the electrically-conductive plate, and the electrically-insulating plate is covered with any of an electromagnetic shield film and an electromagnetic shield coating electrically connected to the electrically-conductive plate integrally coupling to the electrically-insulating plate.
Nakahara teaches an electrically-insulating plate integrally coupled to the electrically-conductive plate, and the electrically-insulating plate is covered with any of an electromagnetic shield film and an electromagnetic shield coating electrically connected to the electrically-conductive plate integrally coupling to the electrically-insulating plate (Nakahara: Figs. 2 & 3 Item 35 & Par. [0035] i.e. a shielding plate may be installed as part of a housing).
It would have been an obvious matter of design choice at the time of filing of the invention to have combined the known teaching of using an electromagnetic shielding plate within a housing as taught by Nakahara with the known Non-contact power-feeding device and torque sensor as disclosed by Ichikawa as doing so would have yielded the predictable results of an increase in safety by shielding .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
12/30/2021